


Exhibit 10.1

 

EXTENSION AND THIRD MODIFICATION TO MANUFACTURING, DISTRIBUTING AND TECHNOLOGY
LICENSE AGREEMENT

 

THIS EXTENSION AND THIRD MODIFICATION TO MANUFACTURING, DISTRIBUTING AND
TECHNOLOGY LICENSE AGREEMENT (this “Third Modification”) is made and entered
into as of July 3, 2008 by and between Image Sensing Systems, Inc., a Delaware
corporation located at 500 Spruce Tree Centre, 1600 University Avenue West, St.
Paul, Minnesota 55104 (hereinafter, “ISS”), and Econolite Control Products,
Inc., a California corporation located at 3360 E. La Palma Avenue, Anaheim,
California 92806 (hereinafter “Econolite”). ISS and Econolite were the parties
to the original Manufacturing, Distributing and Technology License Agreement
dated June 11, 1991 (the “Agreement”) which was subsequently modified, in part,
in a Modification to Manufacturing, Distributing and Technology License
Agreement dated September 1, 2000 (the “First Modification”), a Letter Agreement
dated June 19, 1997 (the “Letter Agreement”), Extension and Second Modification
to Manufacturing, Distributing and Technology License Agreement dated July 13,
2001 (the “Second Modification”) and Settlement Agreement, Contract Modification
and Mutual Release executed August 3, 2006 (the “Settlement”).

 

Recitals:

 

A.

The parties have operated successfully under the Agreement, as modified, for
more than 15 years.

 

B.

The Agreement, as previously modified, will, under its terms, terminate on June
11, 2011.

 

C.

The parties hereto decide to extend the term of the Agreement and to add or
modify certain provisions.

 

NOW, THEREFORE, for and in consideration of the foregoing premises, and the
mutual covenants and agreements contained herein, the parties hereto agree as
follows:

 

1.            The first paragraph of ARTICLE I. APPOINTMENT AS EXCLUSIVE
DISTRIBUTOR AND MANUFACTURER OF THE PRODUCTS shall be deleted in is entirety and
replaced with the following:

 

In accordance with and subject to the terms and conditions of Article V below,
ISS appoints Econolite as its exclusive licensee to make, have made, use,
license, distribute and sell the products defined in Article V and specified in
Exhibit A attached hereto (the “Products”) to customers located in the Territory
(as defined in Article V) for use solely in connection with applications
primarily related to the regulation of surface transportation. Notwithstanding
the foregoing and for purposes of clarification, applications related to
security, environmental and other applications not related to the regulation of
surface transportation shall be specifically excluded from the license rights
granted to Econolite in this Agreement. Other territories and other products
used primarily for the regulation of surface transportation (the “Additional
Products”) will be first offered to Econolite for negotiation within a
reasonable time period before distribution rights are granted to any other party
in any part of the world pursuant to the terms of Article V.B.4. and V.B.5.
Exhibit A may be modified by the parties hereto, from time to time, in a writing
agreed to and signed by the parties.

 


--------------------------------------------------------------------------------


2.            A new paragraph of ARTICLE I. APPOINTMENT AS EXCLUSIVE DISTRIBUTOR
AND MANUFACTURER OF THE PRODUCTS shall added immediately after the first
paragraph of ARTICLE I as follows:

 

Notwithstanding the foregoing and for purposes of clarification, ISS may request
the right to manufacture (or cause to be manufactured) the Products in the
Territory; provided, that such Products are being manufactured to fulfill sales
to customers located outside of the Territory. If ISS believes that Econolite is
not competitive on cost and/or delivery schedule, it shall send written notice
to Econolite explaining in detail its basis for this claim (any claim by ISS
must be supported by including a copy of a written bid from a qualified and
reputable third party). Econolite may agree to match the third party price
and/or delivery schedule, as the case may be, and, if Econolite does not agree
to match the third party price and/or delivery schedule, Econolite shall provide
a reasonable business basis on which it has not agreed.

 

3.            The words “and its affiliates and subsidiaries” shall be inserted
after the word “Econolite” in line 1 of Section B of ARTICLE II.
RESPONSIBILITIES OF ECONOLITE.

 

4.            A new Section M is hereby added to ARTICLE II. RESPONSIBILITIES OF
ECONOLITE which shall read as follows:

 

M.         ISS and Econolite shall use their commercially reasonable efforts to
minimize costs incurred in connection with the manufacture of the Products
without any impact on the Product’s form, fit or function (the “Cost Savings
Projects”). All Cost Savings Projects must be agreed to by ISS and Econolite in
writing and in advance of any implementation.

 

5.            The words “additional products” in lines 2, 4, 9 and 10 of Section
B(4) of Article V. TECHNOLOGY LICENSE are hereby deleted and replaced with the
words “Additional Products”.

 

6.            ARTICLE VII. OWNERSHIP OF INVENTIONS shall be deleted in its
entirety and replaced with:

 

 

[Intentionally Omitted]

 

7.            ARTICLE VIII. DURATION AND TERMINATION shall be deleted in its
entirety and replaced with the following:





--------------------------------------------------------------------------------


ARTICLE VIII. DURATION AND TERMINATION

 

This Agreement shall become effective upon the Effective Date and shall be
non-cancellable except under the terms of Article IX for a term of forty (40)
years.

 

8.            A new Section D shall be added to ARTICLE IX. EARLY TERMINATION
which shall read as follows:

 

D.         Either party may terminate this Agreement upon three (3) years prior
   written notice to the other party.

 

9.            Except as modified herein, each and every other provision of the
Agreement, as modified by the First Modification, Letter Agreement, Second
Modification and Settlement are confirmed and reaffirmed.

 

IN WITNESS WHEREOF, the parties hereto have executed this Modification effective
as of the date first set out above.

 

IMAGE SENSING SYSTEMS, INC.

ECONOLITE CONTROL PRODUCTS, INC.

 

 

By: /s/ Kenneth R. Aubrey

By: /s/ David St. Amant

Title:  President and CEO

Title:   President and COO

Date:   July 2, 2008

Date:   July 3, 2008

 












--------------------------------------------------------------------------------